Citation Nr: 0022636	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-05 791	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1956 to April 
1959.  

This matter comes before the Board from rating decisions of 
the Phoenix, Arizona RO.  Service connection for ankylosing 
spondylitis was previously denied by an unappealed rating 
decision dated in May 1994.  The appeal concerning this issue 
comes from a decision by the RO dated in July 1996, which 
found that new and material evidence had not been submitted 
to reopen the claim.  

In June 1997, the Board noted that the veteran had filed a 
notice of disagreement with the July 1996 decision and 
remanded the case to the RO for a supplemental statement of 
the case (SSOC) addressing this issue.  In September 1997, 
the RO issued a SSOC on the issue, denying the claim on the 
basis of well groundedness.  The appeal was perfected by the 
veteran within 60 days of the September 1997 SSOC.  The Board 
notes the RO's denial of this claim on the basis of well 
groundedness rather than on new and material evidence amounts 
to a de novo review of this claim.  Based upon a review of 
the record, the Board concurs that de novo review is 
appropriate.  But see Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).

The issue concerning entitlement to a total disability 
evaluation due to individual unemployability comes from a 
December 1994 rating decision.

In December 1998, the Board remanded this matter a second 
time for additional development deemed necessary.  This 
matter is now returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of service connection for ankylosing spondylitis is 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for ankylosing 
spondylitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends he is entitled to service connection for 
ankylosing spondylitis and that he is entitled to a total 
disability evaluation due to individual unemployability.  His 
representative argues that the RO has not properly addressed 
the question of whether the veteran's service connected back 
condition impacts on any nonservice connected condition 
pursuant to the Court's findings in Allen v. Brown 7 Vet. 
App. 439 (1995).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim, which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In this case, the veteran's service medical records show 
treatment for a back injury in July 1957, after he fell 15 
feet on a ship, with recurrent back pain, surgery for 
herniated nucleus pulposus performed in March 1958, and 
recurrence of the herniation shown in October 1958.  He was 
granted service connection for residuals of a herniated disc 
in 1959.  Treatment for ankylosing spondylitis was shown in 
November 1977, and VA and private treatment records reveal 
the ankylosing spondylitis to involve the lumbar spine, in 
addition to other areas.  In a September 1993 VA orthopedic 
examination, the examiner states that the veteran is 
currently suffering from ankylosing spondylitis and residual 
multiple laminectomy discogenic disease of the lumbosacral 
spine.  The examiner opined that based on the veteran's 
medical history and review of the findings in the various 
medical records, it appears that the onset of ankylosing 
spondylitis most likely coincided with the period of time he 
was inservice.  Therefore, as the evidence shows that the 
veteran was treated for a back disability in service, as he 
has currently been diagnosed as having ankylosing 
spondylitis, and as medical opinion has related the veteran's 
current disability to active service, the veteran's claim is 
well grounded.


ORDER

The claim of entitlement to service connection for ankylosing 
spondylitis is well grounded.  To this extent only, the 
appeal is granted.


REMAND

After review of the claims file, the Board finds that an 
additional remand of this matter is warranted.

Because the claim of entitlement to service connection for 
ankylosing spondylitis  is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Following the December 1998 remand, a VA examination was 
obtained in May 1999, with an addendum to this examination in 
July 1999, after it was determined that the May 1999 
examination was insufficient.  Additional medical records 
were also obtained. 

Upon review of the evidence, the Board finds that the 
evidence obtained through these 1999 examinations remains 
insufficient for the purposes of determining entitlement to 
service connection for ankylosing spondylitis.  The Board 
notes that the directives of the December 1998 remand 
included instructions that the veteran be afforded a VA 
examination by a specialist in rheumatology to determine the 
nature and etiology of the ankylosing spondylitis and also 
directed that the claims folder and a copy of the remand 
should be made available to the examiner prior to the 
examination.  The May 1999 examination and the July 1999 re-
examination were conducted by the same physician; it is not 
clear whether or not this physician is a specialist in 
rheumatology.  Further, it is not apparent from either 
examination whether the claims file was available for review 
at either examination.  

Finally, neither examination has satisfied the question 
regarding etiology.  The May 1999 examination did not address 
the etiology of the ankylosing spondylitis at all.  The July 
1999 examination attempted to address the etiology of the 
ankylosing spondylitis, but did so in a confusing fashion, 
which shed no light on the etiology of this disorder.  The 
sentences addressing etiology at one point stated "it is as 
least as likely as not that the veteran's spondylitis, at its 
onset inservice, to be ankylosing spondylitis is not related 
to the various veteran's service connected post operative 
residual.  His ankylosing spondylitis is a separate problem, 
cause unknown relentlessly progressive, usually genetic."  
This examination report suggests spondylitis may have had its 
onset inservice, while at the same time, suggests that the 
spondylitis is not related to service-connected back 
disability.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court). The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board finds 
that the veteran should again be scheduled for an additional 
examination to determine the nature and etiology of the 
ankylosing spondylitis.  
 
Further the Court has held that, when aggravation of a 
veteran's nonservice- connected condition is proximately due 
to or the result of a service- connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Accordingly, the RO must review the veteran's claim in light 
of this Court decision and determine whether there has been 
any increase in severity of the veteran's ankylosing 
spondylitis which can be attributed to the veteran's service-
connected back disability.

Finally, the issue concerning entitlement to individual 
unemployability continues to be intertwined with the issue 
concerning service connection for ankylosing spondylitis.  
However, the representative has alleged, and the Board notes, 
that the veteran is rated at 60 percent disabling for what is 
currently his lone service connected low back disability.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more.  38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(a).  Therefore even if service 
connection remains denied for the ankylosing spondylitis, a 
total disability evaluation could be warranted if it is shown 
that the service connected disability, separate from any 
nonservice connected disability precludes substantially 
gainful employment.  However, there is no opinion of record 
concerning the degree of industrial impairment caused by the 
service connected back disability.  

The Board concludes that, in light of the above, further 
development is again necessary prior to a determination in 
this case.  Appellate determination of the claim for a total 
rating based upon unemployability due to service-connected 
disabilities will be deferred pending the additional RO 
development.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
examination by a Board Certified 
specialist in rheumatology to determine 
the nature and etiology of the ankylosing 
spondylitis.  The RO should identify the 
individual conducting the examination and 
specify whether he or she is a Board 
Certified specialist in rheumatology.  If 
such a specialist is not available, this 
should be stated, along with an 
explanation as to why such a specialist 
is not available, and the examination 
should be assigned to a physician who 
practices general medicine.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner and 
reviewed by the examiner prior to the 
examination, and the examiner should 
document such review.  All necessary 
testing should be accomplished.  The 
examiner should render an opinion as to: 
(1) Is it more likely, less likely or as 
likely as not that the veteran's 
ankylosing spondylitis had its onset 
during service?  (2) If the answer is no, 
in other words, if it is unlikely that 
the ankylosing spondylitis had its onset 
inservice, the examiner should answer the 
following:  Is the ankylosing spondylitis 
related to the veteran's service-
connected postoperative residuals of the 
herniated disc and multiple laminectomies 
of the lumbosacral spine?  (3) If not, 
was the veteran's ankylosing spondylitis 
aggravated as a result of his service 
connected lumbar spine residuals of 
postoperative herniated discs and 
multiple laminectomies of the lumbosacral 
spine?  If so, what permanent measurable 
degree of aggravation of ankylosing 
spondylitis is due to the lumbar spine 
residuals of postoperative herniated 
discs and laminectomies?  The examiner 
should provide a complete and clear 
rationale for these opinions.

The examiner should also ascertain the 
degree of industrial impairment that is 
due solely from the service connected 
lumbar spine residuals of postoperative 
herniated discs and laminectomies.  If 
symptomatology of the service connected 
lumbar spine residuals of postoperative 
herniated discs and laminectomies cannot 
be disassociated from other pathologies, 
this too should be noted.

2.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

3.  After the foregoing has been 
completed, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for ankylosing 
spondylitis and a total rating based upon 
individual unemployability due to 
service-connected disabilities.

If any benefit sought remains denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, which includes the appropriate law and regulations 
and adequate reasons and bases for the RO's decision.  The 
veteran and his representative, thereafter, should be 
afforded an opportunity to respond. The case should then be 
returned to the Board for further appellate consideration, if 
appropriate.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



